Exhibit 10.4

 

[g180631lii001.jpg]

 

August 30, 2019

 

Terri B. Sebree

922 Merion Square Road
Gladwyne, PA  19035

 

Dear Terri:

 

As you know, you and Zynerba Pharmaceuticals, Inc. (the “Company”) are parties
to that certain employment agreement dated as of October 2, 2014 (as amended
and/or restated from time to time, the “Employment Agreement”).  For good and
valuable consideration, you and the Company hereby agree to amend the Employment
Agreement as follows:

 

1.  The first paragraph in Section 4(e) of the Employment Agreement is hereby
amended and restated in its entirety to read as follows:

 

“Effect of a Change of Control.  Notwithstanding any provision of
Section 4(d) to the contrary, if Employee’s employment is terminated or Employee
resigns for Good Reason (as defined below) pursuant to Section 4(d) within the
ninety (90) day period preceding a Change of Control or on or within twelve (12)
months following a Change of Control, upon such termination or resignation,
Employee shall be entitled to the same payments and benefits described in
Section 4(d) above, subject to execution and nonrevocation of the Release and
the Employee’s compliance with all terms and provisions of this Agreement that
survive the termination of the Employee’s employment by the Employer, provided
that in addition to the severance and other benefits set forth in
Section 4(d) (iii) (A)-(C), (i) Employee shall be entitled to receive an
additional six (6) months of Base Salary continuation (at the rate in effect on
the Termination Date) commencing upon the conclusion of the continued Base
Salary under Section 4(d)(iii)(A) and an additional six (6) months of medical
and dental coverage (at the same coverage in effect on the Termination Date)
commencing upon the conclusion of the continued Base Salary under
Section 4(d)(iii)(B); (ii) one hundred percent (100%) of all outstanding
unvested stock options and other equity-based awards held by the Employee as of
the Termination Date shall become fully vested and exercisable (to the extent
applicable) as of the Termination Date; (iii) all outstanding stock options and
other equity-based awards held by the Employee as of the Termination Date that
become vested pursuant to (ii) above or that are vested as of the Termination
Date shall remain exercisable (to the extent applicable) until the earlier of
(x) the three (3) year anniversary of the Termination Date and (y) the
expiration date of the relevant stock option or other equity-based award; and
(iv) provided the Change of Control results in net proceeds per share of capital
stock to investors in excess of two times the Series 1 price per share, then
Employee shall receive 100% of Employee’s targeted annual bonus for the year in
which the Termination Date occurs, without regard to whether the relevant
Employee and Employer goals have been achieved.

 

80 W. Lancaster Avenue, Suite 300| Devon, PA 19333 | 484-581-7505 |
www.zynerba.com

 

Confidential

 

--------------------------------------------------------------------------------



 

2.  Section 4(g)(vi) of the Employment Agreement is hereby amended and restated
in its entirety to read as follows:

 

(i)                                     “Good Reason” shall be deemed to exist
with respect to any termination of employment by the Employee for any of the
following reasons:

 

(1)                                 a material reduction in the Employee’s
duties and responsibilities, which for purposes of this Agreement means the
assignment to Employee of any duties or responsibilities which are materially
inconsistent with or adverse to the Employee’s then current duties,
responsibilities, positions and/or titles with the Employer (e.g., a change in
the Employee’s title of ‘President’ or a change in the Employee’s direct
reporting to the Chief Executive Officer (CEO);

 

(2)                                 a material reduction of the Employee’s
then-current base salary or target bonus opportunity;

 

(3)                                 the requirement that the Employee regularly
report to work at a location that is more than fifty (50) miles from the
location of the Employee’s employment as of the Effective Date;

 

(4)                                 a material breach of this Agreement by the
Employer; or

 

(5)                                 in the event of the assignment of this
Agreement to a third party, the failure of the assignee or successor entity to
agree to be bound to the terms of this Agreement.

 

provided, however, that for any of the foregoing to constitute Good Reason, the
Employee must provide written notification of Employee’s intention to resign
within ninety (90) days after the Employee first knows or first has reason to
know of the occurrence of any such event or condition, and, the Employer must
have thirty (30) business days from the date of receipt of such notice to effect
a cure of the event or condition constituting Good Reason.  If the Employer
fails to effect a cure of the event or condition constituting Good Reason, the
Employee must actually resign from employment within thirty (30) days following
the expiration of the foregoing cure period.  In the event of a cure of such
event or condition constituting Good Reason by the Employer, such event or
condition shall no longer constitute Good Reason.”

 

3.             Section 5(a) of the Employment Agreement is hereby amended and
restated in its entirety to read as follows:

 

“Non-Disclosure. The Employee acknowledges that in the course of performing
services for the Employer, the Employee will obtain knowledge of the Employer’s
business plans, products, processes,

 

2

--------------------------------------------------------------------------------



 

software, know-how, trade secrets, formulas, methods, models, prototypes,
discoveries, inventions, improvements, disclosures, names and positions of
employees and/or other proprietary and/or confidential information (collectively
the “Confidential Information”).  The Employee agrees to keep the Confidential
Information secret and confidential and not to publish, disclose or divulge to
any other party, and the Employee agrees not to use any of the Confidential
Information for the Employee’s own benefit or to the detriment of the Employer
without the prior written consent of the Employer, whether or not such
Confidential Information was discovered or developed by the Employee.  The
Employee also agrees not to divulge, publish or use any proprietary and/or
confidential information of others that the Employer is obligated to maintain in
confidence.

 

Nothing in this Agreement shall prohibit the Employee from (a) reporting
possible violations of federal law or regulation to any governmental agency or
entity or self-regulatory organization or making disclosures that are protected
under the whistleblower provisions of federal law or regulation, (b) supplying
truthful information to any governmental authority or in response to any lawful
subpoena or other legal process, or (c) receiving an award for information
provided to any governmental agency.  In addition, notwithstanding anything in
this Agreement, in accordance with the Defend Trade Secrets Act of 2016, (a) the
Employee shall not be held criminally or civilly liable under any federal or
state trade secret law for the disclosure of a trade secret that: (i) is made
(A) in confidence to a federal, state, or local government official, either
directly or indirectly, or to an attorney, and (B) solely for the purpose of
reporting or investigating a suspected violation of law; or (ii) is made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal, and (b) if Employee files a lawsuit for retaliation
by the Employer for reporting a suspected violation of law, the Employee may
disclose a trade secret to the Employee’s attorney and use the trade secret
information in the court proceeding, if the Employee files any document
containing the trade secret under seal and does not disclose the trade secret
except pursuant to court order.”

 

4.             Except as otherwise amended hereby, all other terms and
conditions of the Employment Agreement shall remain in full force and effect.

 

The provisions of Sections 11 through and including 17 of the Employment
Agreement are incorporated herein by reference and shall apply to this amendment
(this “Amendment”) as if included herein, provided that all references in such
sections to “this Agreement,” “herein,” “hereof,” “hereunder” and similar
phrases shall be deemed to refer to this Amendment (and not the Employment
Agreement) for purposes of this Amendment.

 

[signature page follows]

 

3

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, this Amendment has been executed by the parties as of the
date first above written.

 

ZYNERBA PHARMACEUTICALS, INC.

 

 

 

 

 

By:

/s/ Armando Anido

 

Title:

Chief Executive Officer

 

 

 

 

 

/s/ Terri B. Sebree

 

Terri B. Sebree

 

 

4

--------------------------------------------------------------------------------